Case 3:19-mj-03857-JLB Document1 Filed 09/09/19 PagelD.1 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

) Magistrate Case Nol 9 M J 3 8 5 /
UNITED STATES OF AMERICA,
) COMPLAINT FOR VIOLATION OF
) Title 21, U.S.C, § 841(a)(1) —
vs. Distribution of Cocaine
pe ies
EMIL PETROSYAN, ' a i. E i
)
Defendant. SEP -§ 2019

 

 

 

 

The undersigned complainant being duly sworn stdtes: CLERK US DISTRICT GOnaT

SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

 

 

 

Count One
On or about December 6, 2018, within the Southern District of California,
defendant EMIL PETROSYAN, did knowingly and intentionally distribute,
approximately 842.5 grams of cocaine, a Schedule II Controlled Substance; in
violation of Title 21, United States Code, Section 841(a)(1).
This complaint is based on the facts in the attached probable cause statement,

which is incorporated herein by reference. Lo f.

  

FBI Special Agen

Sworn to before me and subscribed in my presence, this vie My of September, 2019.

 

 

 
Case 3:19-mj-03857-JLB Document1 Filed 09/09/19 PagelD.2 Page 2 of 3

PROBABLE CAUSE STATEMENT

I am a Special Agent with the Federal Bureau of Investigation and have been

so employed since November 1994. I am assigned to the San Diego Field Division on |

the Organized Crime Squad. I have received basic federal law enforcement training,
including the training at the FBI Academy, as well as other specialized federal law
enforcement training. During the course of ‘my career, I have been assigned to
investigate numerous investigations involving federal offenses, including offenses
involving drug trafficking, money laundering, conspiracy, fraud, murder for hire,
alien smuggling, indentured servitude and racketeering.

On November 21, 2018, at approximately 2:00 p.m., an undercover San Diego
Police Department officer (the UC) received a telephone call from Emil PETROSYAN.
PETROSYAN asked the UC if he/she wanted to purchase a kilogram of cocaine for
approximately $28,000. The UC told PETROSYAN that he/she was interested in
purchasing the kilogram but not for that price, because it was too expensive. The UC
and PETROSYAN agreed to talk again for the pricing and purchase of the kilogram
of cocaine.

On November 27, 2018, at approximately 6:00 p.m., PETROSYAN contacted
the UC and told him/her that he could sell the UC the kilogram of cocaine for
approximately $25,500 plus a $1,000 commission for PETROSYAN. After several
additional telephone calls, the UC and PETROSYAN agreed that the one kilogram
sale would take place on December 6, 2018, at 3962 Clairemont Mesa Blvd., San
Diego, California.

On December 6, 2018, at approximately 1:50 p.m., the UC arrived at the agreed
meeting location and parked next to the Jack in the Box, in Clairemont Square. The
UC called PETROSYAN and he told the UC that he was in his white Range Rover
parked in the Vons parking lot. The UC then drove to PETROSYAN’s location and

saw him sitting in the driver's seat in a white Range Rover. The UC then got out of

 

 
Case 3:19-mj-03857-JLB Document1 Filed 09/09/19 PagelD.3 Page 3 of 3

the UC’s vehicle, walked over to PETROSYAN’s car, and sat in the front passenger
seat.

Once inside, the UC immediately handed $26,500 to PETROSYAN.
PETROSYAN told the UC that the package was behind the seat. The UC reached
back and grabbed a small gray computer bag with a kilogram package inside it. The
package was wrapped in saranwrap and tape with one of the corners cut open to view
the contents. The UC immediately recognized the substance to be cocaine.

PETROSYAN counted the $26,500 by hand, while the UC inspected the
cocaine. Following the transaction, the UC exited PETROSYAN’s vehicle. Subsequent
DEA laboratory testing revealed that PETROSYAN had sold the UC approximately

842.5 grams of cocaine, a Schedule II Controlled Substance.

 
